Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 7-13 in the reply filed on 5/4/22 is acknowledged.  Claims 1-6 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.    Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Specification
The disclosure is objected to because of the following informalities: [00297] of the Specification recites “What is claimed is:” which appears to be an errant inclusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 7, it is unclear what is meant by “has a measure of safety in strength
and stiffness greater than 1 when subjected to a compressive load of at least 100 Newtons (N) along a load-bearing axis of said bicycle frame”.  Claims 8-13 are similarly unclear as claim 7 because they depend from claim 7, therefore all claims are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fondriest et al (WO 03089291) in view of Vandermark (US 2007/0289136).
Fondriest et al teach a method for forming a bicycle frame, comprising generating a single-piece body formed of a polymeric or composite material (pg 1 lns 12-18).
Fondriest et al do not teach said single-piece body has a mass of at most 8.2 kilograms (Kg), at most 6 Kg, or at most 4 Kg, and has a measure of safety in strength and stiffness greater than 1 when subjected to a compressive load of at least 100 Newtons (N) along a load-bearing axis of said bicycle frame.
However, in the same field of endeavor pertaining to manufacturing composite bicycle frames, Vandermark teaches providing an all composite frame that has a low frame weight and high frame strength ([0006]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said single-piece body have a mass of at most 8.2 kilograms (Kg), at most 6 Kg, or at most 4 Kg, and have a measure of safety in strength and stiffness greater than 1 when subjected to a compressive load of at least 100 Newtons (N) along a load-bearing axis of said bicycle frame, since it has been held that discovering optimum values of result effective variables involves only routine skill in the art.  One would have been motivated to optimize the frame weight and frame strength for the purpose of producing a high- quality bicycle frame.  Please see MPEP 2144.05 (II) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vandermark with those of Fondriest et al by having a frame with such design specs in order to provide a frame stiff enough and light enough for instant acceleration as suggested by Vandermark ([0010]).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fondriest et al (WO 03089291) in view of Vandermark (US 2007/0289136) and further in view of Chapiro et al (US 2019/0299522).
The previous combination teaches the invention as discussed above.
The previous combination does not teach said single-piece body is generated using three-dimensional (3D) printing; said 3D printing is additive manufacturing; said 3D printing is fused filament fabrication; or said 3D printing is achieved by direct energy deposition process (DED).
However, in the same field of endeavor pertaining to additive manufacturing systems and methods, Chapiro et al teach using three-dimensional (3D) printing; said 3D printing is additive manufacturing ([0012]); said 3D printing is fused filament fabrication ([0017]); or said 3D printing is achieved by direct energy deposition process (DED) ([0007]-[0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chapiro et al with those of the previous combination by generating said single-piece body using three-dimensional (3D) printing; wherein said 3D printing is additive manufacturing; said 3D printing is fused filament fabrication; or said 3D printing is achieved by direct energy deposition process (DED) in order to be faster, more flexible and less expensive when producing relatively small quantities of parts as suggested by Chapiro et al ([0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743